DISMISS and Opinion Filed September 19, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00480-CV

                           IN THE INTEREST OF S.L.D., A CHILD

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 89-15333-R

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       After reviewing the clerk’s record, this Court questioned its jurisdiction over this appeal

because there did not appear to be a final judgment or other appealable order. We instructed

appellant to file a letter brief addressing the jurisdictional issue and gave appellee an opportunity

to respond.

       Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). A final judgment is one that disposes of all pending parties and claims. See id.

       In the notice of appeal, appellant states he is appealing the “ruling handed down regarding

the Demand To Vacate Ab Initio/Jurisdiction/Fraud on April 16, 2018.” The clerk’s record does

not contain an order or judgment signed on that date. In his letter brief, appellant acknowledges

that the trial court has not signed a judgment. He states that the trial judge had him removed from

the courtroom “thus avoiding having to issue a judgment which in fact was a judgment by
DEFAULT.” He also argues that Lehmann is inapplicable because this case is not a judicial

setting, but rather “an administrative setting under private contract.”

       This Court is bound by the Texas Supreme Court’s holding in Lehmann. Because the

record before the Court does not contain a signed judgment or appealable order, this Court lacks

jurisdiction over the appeal. See Lehmann, 39 S.W.3d at 195. Accordingly, we dismiss the appeal.

See TEX. R. APP. P. 42.3(a).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE



180480F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF S.L.D., A CHILD                On Appeal from the 254th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00480-CV                                Trial Court Cause No. 89-15333-R.
                                                   Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellee Janice Davis recover her costs of this appeal from appellant
Mayford Davis, Jr.


Judgment entered September 19, 2018.




                                             –3–